Citation Nr: 1209177	
Decision Date: 03/12/12    Archive Date: 03/28/12

DOCKET NO.  08-12 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to a continued temporary 100 percent evaluation following surgery for service-connected degenerative joint disease, status post injury, status post partial meniscectomy, status post total arthroplasty, right knee (right knee disability).

2.  Entitlement to a rating in excess of 30 percent for the period from April 1, 2006, through October 15, 2008, and a rating in excess of 60 percent for the period from October 16, 2008, forward, for the service-connected right knee disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel

INTRODUCTION

The Veteran served on active duty from December 1966 to August 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  No hearing was requested.

The Board notes that the Veteran also has a Virtual VA paperless claims file, which is a highly secured electronic repository that is used to store and review documents involved in the claims process.  The Board has reviewed the contents of the paperless file, and there are currently no pertinent records that are not also in the paper claims file.  Any further development or adjudication of this matter should take into account this paperless claims file.

The Board will first clarify the issues on appeal.  Historically, the Veteran was in receipt of a 20 percent disability rating for arthritis affecting multiple joints, including the right knee, effective since September 1991.  The current appeal arises from his February 2005 claim for a temporary total disability evaluation based on surgery and convalescence, due to undergoing a right knee total replacement surgery on January 26, 2005.  In a June 2005 rating decision, the RO granted a temporary 100 percent evaluation effective as of January 26, 2005, and indicated that the right knee rating would decrease to 30 percent effective as of April 1, 2006.  

In February 2006, shortly before his temporary total evaluation for the right knee was scheduled to be reduced, the Veteran submitted a notice of disagreement as to that rating decision.  He stated that he was still having pain and instability, and that he believed the temporary 100 percent rating should not yet be reduced.  After a June 2006 VA examination, the RO issued a statement of the case (SOC) in April 2008 denying the continuance of the temporary total disability rating, and affirming the assignment of a 30 percent rating for the right knee effective as of April 1, 2006.  

In his April 2008 substantive appeal (VA Form 9), the Veteran asserted that he should have been granted a higher rating and that he was unemployed due to his right knee disability.  He then submitted a formal application for a total disability rating on the basis of individual unemployability due to service-connected disabilities (TDIU) in June 2008.  In a November 2008 rating decision, the RO granted service connection for several additional conditions, and also granted a TDIU effective as of April 17, 2008, based on a determination that the Veteran was unemployable due to a combination of these service-connected disabilities.  Thereafter, in an August 2009 rating decision, the RO increased the rating for the right knee disability to 60 percent effective as of October 16, 2008.  These two rating decisions were based, in part, on October 2008 VA examination reports.

In May 2009, the Veteran's representative asserted that he is entitled to a "higher evaluation" for the service-connected right knee disability.  This was based on assertions that the Veteran still met the criteria for a 100 percent rating for surgery and convalescence under 38 C.F.R. § 4.30, that he was unemployable due to service-connected disabilities including the right knee, and that he met the schedular or extra-schedular criteria for a rating in excess of 30 percent for the right knee disability.  The representative made similar arguments in November 2009 and February 2012, also arguing that the Veteran met the criteria for a rating in excess of 60 percent for the right knee disability.

Based on the foregoing, it is apparent that, throughout the appeal, the Veteran and his representative have been seeking not only a continuation of the temporary total (100 percent) rating for the right knee disability based on surgery and convalescence, but also an increased rating for the right knee after the period of surgery and convalescence.  As noted above, the Veteran has already been granted a TDIU based, in part, on his right knee disability.  As discussed below, the Board finds that continuation of the temporary 100 percent rating is not proper, and there is sufficient evidence for a fair determination on such issue.  However, further development is necessary with respect to the issue of a rating in excess of 30 or 60 percent for the right knee disability following the temporary total evaluation.  

Accordingly, the issue of entitlement to a rating in excess of 30 percent for the period from April 1, 2006, through October 15, 2008, and a rating in excess of 60 percent for the period from October 16, 2008, forward, for the right knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

The Veteran has been granted a temporary total evaluation for 13 months, or from January 26, 2005, through March 31, 2006, based on surgery and convalescence following the total right knee replacement surgery; this is the maximum available period for a temporary 100 percent rating; and the evidence of record does not establish any further period of convalescence, as distinguished from the lasting residuals of a right knee prosthesis.


CONCLUSION OF LAW

The criteria for a continued temporary 100 percent evaluation following surgery for the right knee disability have not been met.  38 U.S.C.A. §§ 1155, 1156, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.3, 4.30, 4.71a, Diagnostic Code 5055 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must inform the claimant of any information and evidence not in the record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186 (2002).  

These notice requirements apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Proper VCAA notice must be provided to a claimant prior to the initial unfavorable decision on the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004).  

In this case, the Veteran was not advised prior to the initial unfavorable rating decision of the evidence and information necessary to substantiate his claim for a temporary total evaluation based on surgery and convalescence.  However, he was subsequently advised of such information, including in the April 2008 SOC.  The Veteran was also advised of the responsibilities of the Veteran and VA in obtaining such evidence, and the evidence and information necessary to establish a disability rating and an effective date, in accordance with Dingess/Hartman, in a May 2008 letter.  The Veteran's claim was subsequently readjudicated in an August 2009 supplemental statement of the case (SSOC), so the timing defect has been cured.  See Prickett v. Nicholson, 20 Vet. App. 370, 376-77 (2006); Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

Moreover, the Veteran and his representative have demonstrated actual knowledge of the evidence and information necessary to establish a continued temporary total evaluation for the right knee disability.  In particular, they have cited to applicable regulations and cited to evidence in support of their contentions that the Veteran still met the applicable rating criteria after the date on which the temporary total rating was reduced.  Accordingly, the essential fairness of the adjudication was not affected by any defects in the notice provided, and no further notice is needed as to the issue of a temporary total evaluation.  See Shinseki v. Sanders, 129 S.Ct. 1696, 1705-06 (2009) (determinations concerning harmless error should be made on a case-by-case basis, and the claimant has the burden of showing prejudice); Sanders v. Nicholson, 487 F.3d 881, 889 (2007) (setting forth factors for determining whether a VCAA notice error affected the essential fairness of the adjudication; reversed on other grounds by Shinseki, supra).

With regard to the duty to assist, pertinent treatment records have been obtained and considered.  There is no indication of any outstanding medical records that are necessary to decide the Veteran's claim.  In particular, there is no indication that he receives any benefits from the Social Security Administration pertaining to the claimed disability.  The Board notes that VA treatment records have only been obtained from January 2005 to February 2005 (or concerning the Veteran's right knee surgery and discharge from the hospital), and from April 2008 forward.  However, the Veteran was afforded a VA examination in June 2006 (as well as in October 2008) concerning the severity of his right knee disability.  A review of the examination reports reveals no inadequacies, as the Veteran's subjective and objective right knee manifestations were measured and recorded, including any functional loss.  Further, there is no argument or indication that the June 2006 report does not accurately reflect the severity of the Veteran's right knee disability at that time, or the severity of such disability as of April 2006.  Rather, the Veteran's February 2006 notice of disagreement and April 2006 statement reflect similar complaints as those reported during the VA examination.  Moreover, as discussed below, the Veteran is not entitled to a rating of 100 percent for more than 13 months following his hospital discharge as a matter of law, based on applicable regulations.  

Accordingly, there is no indication that a remand for any possibly outstanding records concerning this period would provide any further support for the Veteran's claim.  Rather, a remand as to this issue would serve no useful purpose, as it would unnecessarily impose additional burdens on VA with no benefit to the Veteran.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  VA has satisfied its duties to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceedings.  As such, the Veteran will not be prejudiced by a decision on the merits of his claim at this time.

II. Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  A temporary disability rating may be assigned under certain circumstances, as provided by VA regulations.  38 U.S.C.A. § 1156.

A temporary total disability rating will be assigned without regard to other provisions of the rating schedule when it is established by report at hospital discharge or outpatient release that treatment of a service-connected disability resulted in: (1) surgery necessitating at least one month of convalescence; (2) surgery with severe postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited); or, (3) immobilization by cast, without surgery, of one major joint or more.  The temporary total evaluation is to be made effective the date of the hospital admission or outpatient treatment and continuing for a period of 1, 2, or 3 months from the first day of the month following such hospital discharge or outpatient release; and the total rating will be followed by appropriate schedular evaluations.  A total rating under this section may be extended for 1, 2, or 3 months beyond the initial 3 months; or for 1 to 6 months beyond the initial 6 months under certain circumstances.  38 C.F.R. § 4.30.  

Concerning schedular evaluations, replacement of either knee joint warrants a 100 percent evaluation for a one-year period following implantation of the prosthesis.    Thereafter, a 60 percent evaluation is warranted if there are chronic residuals consisting of severely painful motion or severe weakness in the affected extremity. With intermediate degrees of residual weakness, pain or limitation of motion, the disability will be rated be rated by analogy to diagnostic codes 5256, 5261 or 5262.  The minimum evaluation is 30 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5055.  The 100-percent rating for one year following implantation of prosthesis will commence after the initial grant of a one-month total rating following hospital discharge to be assigned under 38 C.F.R. § 4.30.  See id. at Note (1).

The Board notes 38 C.F.R. § 4.30 expressly provides that termination or reduction of a total temporary rating based on surgery and convalescence will not be subject to 38 C.F.R. § 3.105(e), which sets forth heightened notice requirements in other cases of reduction or termination of a disability rating.  Moreover, the reduction from 100 percent to a lower rating after one year pursuant to DC 5055 is automatic and, therefore, requires no heightened notice.  Additionally, as the Veteran's temporary total evaluation was not in effect for at least five years or more, the heightened notice and development provisions as set forth in 38 C.F.R. § 3.344 do not apply.  The Board observes that, although the Veteran was previously in receipt of a 20 percent rating for arthritis of multiple joints (including the right knee), effective since 1991, the right knee was assigned a 30 percent rating after the termination of the temporary total evaluation.  As such, there was also no reduction from the prior rating to trigger the provisions of 38 C.F.R. § 3.344.

With respect to the assigned ratings, the Veteran was assigned one month of a 100 percent rating based on convalescence after his hospital discharge following the right knee surgery, or from February 4, 2005, through March 30, 2005, in compliance with 38 C.F.R. § 4.30.  Thereafter, he was assigned a full year of a 100 percent rating for the right total knee replacement, in compliance with 38 C.F.R. § 4.71a, DC 5055.  This is also in compliance with Note(1) of that diagnostic code, or the ratings pertaining to prosthetic implants.  Further, the Board finds that 38 C.F.R. § 4.30 only provides for an extension of an initial temporary rating, not for additional temporary ratings following the assignment of a 100 percent rating pursuant to the appropriate schedular rating criteria, or DC 5055 in this case.  

Therefore, the Veteran has been assigned the maximum available period of 100 percent temporary rating for his right knee disability, including for surgery and convalescence, under applicable regulations.  Moreover, the Veteran's subjective and objective right knee complaints, as reflected in his statements dated in February 2006 and April 2006, as well as during the June 2006 VA examination, did not meet the criteria for a temporary total evaluation based on convalescence.  In particular, there were no severe postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited.  See 38 C.F.R. § 4.30.  Although the Veteran continued to have pain and other symptoms, and he used a cane and a brace at that time, he was noted to have no complications from the surgery during the VA examination.  Rather, the Veteran's symptoms constitute chronic residuals of the right total knee replacement, which are addressed by 38 C.F.R. § 4.71a, DC 5055.

Accordingly, the preponderance of the evidence is against the Veteran's claim for a continued temporary 100 percent evaluation following surgery for the right knee disability.  Therefore, the benefit of the doubt doctrine is inapplicable and the claim must be denied.  38 C.F.R. § 4.3.


ORDER

A continued temporary 100 percent evaluation following surgery for the right knee disability is denied.


REMAND

Further development is necessary for a fair adjudication of the issue of entitlement to an increased rating for the right knee disability following the temporary total disability rating, or from April 1, 2006, forward.  Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Specifically, there are no VA treatment records in the claims file for the period from February 2005 through March 2008, or from August 2009 forward.  Although the Veteran was afforded VA examinations concerning his right knee in June 2006 and October 2008, it appears that additional treatment records may remain outstanding, which may give a fuller picture of the severity of his disability in the intervening months.  Further, the most recent VA examination is over three years old.  See Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993) (VA's duty to assist includes providing a thorough and contemporaneous medical examination, which takes into account prior medical evaluations and treatment).  As such, any pertinent, outstanding treatment records should be obtained upon remand, and the Veteran should be afforded a new VA examination to determine the current severity of his right knee disability.  The AOJ should also ensure that the Veteran has been afforded adequate VCAA notice as to his increased rating claim.

Accordingly, the case is REMANDED for the following action:

1.  Ensure that the Veteran has been provided with VCAA-compliant notice as to his increased rating claim for a right knee disability.

2.  Request the Veteran to identify any outstanding treatment records for his right knee disability, and to complete an authorization (VA Form 21-4142) for each non-VA provider.  After obtaining any necessary authorizations, request copies of any identified, outstanding treatment records, including but not limited to any VA treatment records dated from February 2005 through March 2008, or from August 2009 forward.  All records received must be associated with the claims file.  If any records cannot be obtained after appropriate efforts, the Veteran should be notified of the missing records, the efforts taken, and any further efforts that will be made by VA to obtain such evidence.  He should also be allowed an appropriate time to provide any such records.  

3.  Thereafter, the Veteran should be scheduled for a VA examination to determine the current severity of his right knee disability.  The entire claims file and a copy of this remand should be made available to the examiner for review, and such review should be noted in the examination report.  All necessary tests and studies should be conducted.  The examiner should record and measure all subjective and objective manifestations of the right knee disability, including any functional effects.

4.  After completing any further development as may be indicated by any response received, readjudicate the claim for a rating in excess of 30 percent for the period from April 1, 2006, through October 15, 2008, and a rating in excess of 60 percent for the period from October 16, 2008, forward, for the right knee disability.  All lay and medical evidence of record should be considered, and the possibility of extra-schedular consideration should also be addressed.  If the claim remains denied, issue a SSOC to the Veteran and his representative, which addresses all relevant law and all evidence associated with the claims file since the last SSOC.  Allow an appropriate period of time for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose of the examination requested in this REMAND is to obtain information and/or evidence which may be dispositive of the appeal.  Therefore, the Veteran is hereby placed on notice that, pursuant to 38 C.F.R. § 3.655 (2011), failure to cooperate by attending the requested VA examination may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


